[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-10485                ELEVENTH CIRCUIT
                                                            OCTOBER 13, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                  D. C. Docket No. 97-00314-CR-J-20-TEM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

MARK RAYMOND FORD,
a.k.a. Dred,
a.k.a. Benjamin Lee Green,
a.k.a. Donald Wray,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (October 13, 2009)

Before CARNES, BARKETT and FAY, Circuit Judges.

PER CURIAM:
      Charles L. Truncale, appointed counsel for Mark Raymond Ford, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

district court’s order denying Ford’s motion for relief under 18 U.S.C. § 3582(c)(2)

is AFFIRMED.




                                          2